IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           October 8, 2009
                                     No. 09-20094
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

CHARLES ANTHONY ALLEN, SR.,

                                                   Plaintiff - Appellant
v.

RICK THALER, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION; A C JANICEK,
Warden; CODY GINSEL, Assistant Warden; GENE WAKEFIELD, Assistant
Warden; BECKY TIBBS, Supervisor Law Library; CELSO MONJARES, Field
Sergeant; KAREN MALONE, Law Library Clerk; CYNTHIA WOOD, COV
Supervisor; BILLIE HARRIS, COIV Officer; HEATHER HEATHERLY, COV
Officer; KATHERINE RODGERS, COIV Officer; ATTORNEY GENERAL OF
TEXAS,

                                                   Defendants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:07-CV-2302


Before REAVLEY, JOLLY, and OWEN, Circuit Judges.
PER CURIAM:*
       The summary judgment of the district court is affirmed. Plaintiff has
given no admissible evidence of deprivation or liability for violation of his


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                               No. 09-20094
                             Summary Calendar

constitutional rights. His conclusions about the legal wrongs inflicted on him
and his property, even if sincerely believed, will not be enough to sustain his
lawsuit.
      AFFIRMED.




                                      2